On Motion for Rehearing.
NICKELS, J.
We have carefully examined the motion for rehearing filed by plaintiffs in error aid find that it presents no error in the disposition of the case.
The motion, however, calls attention to an expression in the opinion which may be somewhat ambiguous; plaintiffs in error construing it to mean that we indicated that none of them, except Mr. Harston, testified, whereas Mr. Brotherton took the witness stand. The idea we intended to convey was that neither Mr. Harston nor any of the others of the plaintiffs in error testified in denial of' certain material facts disclosed in the previous testimony of Mr. Cranke and Mr. Ckam-blin.
It .is insisted that some general denials made by Mr. Harston are sufficient to raise a question of fact which, primarily, was to be determined by the trial judge. But, in view of material facts which were proved without dispute otherwise, the general expressions used by Mr. Harston were merely expressive of his views of applicable law; and in those views, wé held, he was mistaken.
We recommend that the motion for rehearing be overruled.